Citation Nr: 1747164	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  16-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating for bilateral hearing loss in excess of 20 percent from December 7, 2009, to April 1, 2010.

2.  Entitlement to a disability rating for bilateral hearing loss in excess of 10 percent from April 1, 2010 to August 7, 2014.

3.  Entitlement to a disability rating for bilateral hearing loss in excess of 10 percent from August 7, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a noncompensable rating for bilateral hearing loss.

In October 2010, the RO awarded a rating of 20 percent effective December 7, 2009 (date the Veteran filed his claim for increased rating), and a rating of 10 percent effective April 1, 2010.   This created a staged rating, as indicated on the title page.  The Veteran did not indicate satisfaction with the grant of these ratings, and this issue of an increased rating for bilateral hearing loss therefore remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  In addition, the Board notes that the assignment of an increased evaluation, and then its reduction, is a retroactive action, and not a prospective one, and the provisions regarding reduction are therefore not applicable.   Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009).

In July 2017, the Board remanded the claim for further development, to include obtaining additional treatment records and scheduling the Veteran for a new VA examination to assess the severity of his bilateral hearing loss.  In July 2017, the RO obtained and associated with the claims file additional VA treatment records, and in August 2017, the Veteran underwent a VA audiology examination.  The RO readjudicated the claim in a September 2017 supplemental statement of the case.  For the reasons explained below, the Board finds the VA examination adequate, notwithstanding the request for a new VA examination made by the Veteran's representative in the September 2017 informal hearing presentation (IHP).  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From December 7, 2009, to April 1, 2010, the Veteran demonstrated, at worst, level X hearing acuity in his right ear and level III hearing acuity in his left ear.

2.  From April 1, 2010, to August 7, 2014, the Veteran demonstrated, at worst, level VIII hearing acuity in his right ear and level II hearing acuity in his left ear.

3.  From August 7, 2014, the Veteran demonstrated, at worst, level IX hearing acuity in his right ear and level VI hearing acuity in his left ear.


CONCLUSIONS OF LAW

1.  From December 7, 2009, to April 1, 2010, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3., 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).

2.  From April 1, 2010, to August 7, 2014, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, DC 6100 (2016).

3.  From August 7, 2014, the criteria for a rating of 40 percent, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the September 2017 IHP, the Veteran's representative asked that the Veteran be given additional time to respond to the RO's duty to assist letter mailed to him on July 8, 2017, in order to provide the requested evidence.  It is unclear what letter the Veteran's representative is referencing, as there is no letter of that date in the claims file.  Given, however, that over 90 days have elapsed since the date cited by the Veteran's representative and over 30 days have elapsed since the IHP, and there is no allegation of any specific outstanding, relevant evidence, the Board will adjudicate the claim with the favorable disposition for the most recent stage of the appeal as explained below.

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist, other than those addressed below in connection with the adequacy of the August 2017 VA examination.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  If impaired hearing is service-connected in only one ear, the nonservice-connected ear is a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In the present case, the Veteran contends that he should receive a rating in excess of 20 percent for his bilateral hearing loss from December 7, 2009, to April 1, 2010; and in excess of 10 percent from April 1, 2010.

A January 2010 VA audiological examination reflects puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
80
90
105
LEFT
45
60
85
95

Puretone averages were 88 decibels for the right ear, and 71 decibels for the left ear.  Speech audiometry based on the Maryland CNC revealed speech recognition ability of 40 percent in the right ear, and of 84 percent in the left ear.  The Veteran reported that his hearing loss caused communication problems.  Based on those results, the Veteran's right ear hearing loss meets the criteria under 38 C.F.R. § 4.86 and will be considered under both Table VI and Table VIa.  The Board will determine the Roman numeral designation under whichever results in the higher numeral.  Here, under Table VI, the Veteran demonstrated Level X hearing impairment, and under Table VIa he demonstrated Level VIII hearing impairment.  As such, the Board will apply Level X under Table VI for right ear hearing loss.  Concerning the Veteran's left ear hearing loss, based on those results with the utilization of Table VI, the Veteran demonstrated Level III hearing impairment.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a 20 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

A March 2010 VA audiological examination reflects puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
80
95
105+
LEFT
45
60
85
80

Puretone averages were 90 decibels for the right ear, and 68 decibels for the left ear Speech audiometry based on the Maryland CNC revealed speech recognition ability of 52 percent in the right ear, and of 94 percent in the left ear.  The Veteran reported that he had difficulty hearing all people in all conversations, and that he had to look at people while they talked to him.  Based on those results, the Veteran's right ear hearing loss meets the criteria under 38 C.F.R. § 4.86, and will be considered under both Table VI and Table VIa.  Here, under Table VI, the Veteran demonstrated Level VIII hearing impairment, and under Table VIa, he demonstrated Level VIII hearing impairment.  Concerning the Veteran's left ear hearing loss, based on those results with the utilization of Table VI, the Veteran demonstrated Level II hearing impairment.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a 10 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

An August 2014 private audiological Disability Benefits Questionnaire (DBQ) reflects puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
85
95
100+
LEFT
55
65
85
80

Puretone averages were 93 decibels for the right ear, and 71 decibels for the left ear Speech audiometry based on the Maryland CNC revealed speech recognition ability of 52 percent in the right ear, and of 88 percent in the left ear.  The Veteran reported that he had "gotten used to" his hearing loss.  Based on those results, the Veteran's right ear hearing loss meets the criteria under 38 C.F.R. § 4.86 and will be considered under both Table VI and Table VIa.  Here, under Table VI, the Veteran demonstrated Level VIII hearing impairment, and under Table VIa he demonstrated Level IX hearing impairment.  As such, the Board will apply Level IX under Table VIa for right ear hearing loss.  Concerning the Veteran's left ear hearing loss, the Veteran's left ear hearing loss meets the criteria under 38 C.F.R. § 4.86 and will be considered under both Table VI and Table VIa.  Here, under Table VI, the Veteran demonstrated Level III hearing impairment, and under Table VIa, he demonstrated Level VI hearing impairment.  As such, the Board will apply Level VI under Table VIa for right ear hearing loss.  38 C.F.R. § 4.85(f).  Applying the results to Table VII, a 40 percent disability rating is warranted for hearing loss.  See 38 C.F.R. § 4.85, DC 6100.  

In February 2016, the Veteran was provided a VA examination, during which the examiner found that the test results were inconsistent and unreliable because, although the Veteran was reinstructed and encouraged throughout testing, there was no improvement in his admitted responses and poor interest reliability.  As such, the examiner found that the test results were invalid and unreliable, and therefore were not reported.

The Board notes that the claim was remanded for a new VA examination, which was provided in August 2017.  However, the August 2017 VA examiner also found that the Veteran's test results were inconsistent and did not "appear to reflect the Veteran's maximal effort."  He noted that prior test results indicated that the Veteran did have "some hearing loss but not to the degree that he was admitting."  The examiner found that there was poor interest reliability across the examination and that the test results were considered invalid and unreliable.  While the Veteran's representative has asked that he be given another VA examination, the Board finds that another remand in this case is not warranted as "the duty to assist is not always a one-way street," which would include a requirement that the Veteran cooperate with the VA examiners' instructions.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Nevertheless, while the August 2017 VA examiner opined that the Veteran's bilateral hearing loss was not to the degree he was admitting, the Board finds the August 2014 DBQ to be probative and consistent with the rest of the evidence of record.  Specifically, the Board notes that the puretone averages and speech recognition percentages among the January 2010, March 2010, and August 2014 evaluations are similar such that the worsening of the bilateral hearing loss is consistent with the evidence of record.  There is no prejudice to the Veteran in the Board making this finding despite the request for a new VA examination, because the finding is favorable to the Veteran and results in a higher rating based on the referenced examination.

As such, the Board finds that from December 7, 2009, to April 1, 2010, a rating in in excess of 20 percent for bilateral hearing loss is not warranted; that from April 1, 2010, to August 7, 2014, a rating in excess of 10 percent for bilateral hearing loss is not warranted; and that from August 7, 2014, a rating of 40 percent, but not higher, for bilateral hearing loss, is warranted.  As the preponderance of the evidence reflects that these ratings are warranted based on a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the benefit of the doubt doctrine is not for application.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss from December 7, 2009, to April 1, 2010, is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss from April 1, 2010, to August 7, 2014, is denied.

Entitlement to a rating of 40 percent, but not higher, for bilateral hearing loss from August 7, 2014, is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


